Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-11, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0243475 A1 to Huang and U.S. Patent Application Publication No. US 2020/0333917 A1 to Lu et al. (Lu).
As to claim 1, Huang discloses a touchpad module (3) (Figs. 8-9, Par. 31), comprising: a bracket (32, 323) (Figs. 8-9, Pars. 31, 36); a touch member (351) (Figs. 8-9, Par. 31), wherein a switch element (354) is installed on a bottom side of a first end (at 312) of the touch member (351) (Figs. 8-9, Pars. 33-34); and a supporting plate comprising a plate body (mid portion of 34), at least one supporting part (lower part of 34 touching 32) and a swingable part (upper part of 34 touching 31) (Figs. 9-10, Par. 36), wherein the plate body (mid portion of 34), the at least one supporting part (lower part of 34 touching 32) and the swingable part (upper part of 34 touching 31) are integrally formed as a one-piece structure (Figs. 9-10, Pars. 36-37), the plate body (mid portion of 34) is arranged between a second end of the touch member (end near 311) and the bracket (323) (Figs. 9-10, Par. 36), each supporting part (lower part of 34 touching 32) is a raised structure that is protruded from the plate body (mid portion of 34) in a direction toward the bracket (32, 323) (Figs. 9-10, Pars. 36-37), and the swingable part (upper part of 34 touching 31) is protruded externally from a portion of a lateral edge of the plate body(mid portion of 34) (Figs. 9-10, Pars. 36-37), wherein when the first end (at 312) of the touch member (351) is pressed down, the first end (at 312) of the touch member (351) is swung through the swingable part (upper part of 34 touching 31), so that the switch element (354) is triggered (Figs. 9-10, Pars. 36-37).
Huang does not expressly disclose the first end of the touch member is swung relative to the plate body.
Lu discloses the first end of the touch member is swung relative to the plate body through the swingable part, so that the switch element is triggered (the support 170 is, for example, a metal elastic piece or a hinge. The support 170 is pivotally connected onto the second side 114 of the bracket 110 and is configured to enable the circuit board 130 and the cover plate 160 to swing up and down on the second side 114 of the bracket 110 acting as a fulcrum or a rotation axis when the touch device 100 is pressed down) (Fig. 2C, Par. 36).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Lu to strengthen the overall structure of the touch device as suggested by Lu (Par. 36).
As to claim 2, Huang discloses the swingable part (34) has a strip-like structure (Fig. 6, Par. 31), and a minimum pressing force applied to the touch member (351) is determined according to a distance between two ends of the strip-like structure (Figs. 6, 9-10, Par. 37).
As to claim 4, Huang discloses the at least one supporting part (34) comprises plural supporting parts (Fig. 6, Par. 31), and the plural supporting parts are discretely arranged (between 31 and 32)(Fig. 6, Par. 31).
As to claim 6, Huang discloses the plate body (34) is connected with the touch member (351) through a pressure sensitive adhesive (352) (Figs. 9-10, Par. 32).  
As to claim 7, Huang discloses the touch member (351) comprises a covering plate (351) and a circuit board (353) (Figs. 9-10, Par. 32), wherein the covering plate (351) is located over the circuit board (353) (Figs. 9-10, Par. 32), at least a portion of the covering plate (351,3) is exposed outside a casing (41) (Figs. 4-5, 9-10, Par. 30-31), and the switch element (354) is installed on a bottom surface of the circuit board (353) (Figs. 9-10, Par. 32).  
As to claim 8, Huang discloses the covering plate (351) is a glass covering plate or a plastic covering plate (Par. 32), and the covering plate (351) and the circuit board (353) are combined together through an adhesive layer (352) (Figs. 9-10, Par. 32).  
As to claim 9, Huang discloses the casing (41) is included in a computing device (4) (Fig. 4, Par. 30), or the touchpad module contains the casing (Fig. 13, Par. 44).
As to claim 10, see claims 1 and 9 rejection and/or motivation above.  Huang further discloses an accommodation space is concavely formed in the casing (41) (Figs. 4, 9-10, Par. 30); a processor (45) disposed within the casing (41) (Figs. 4, Par. 30); and a touchpad module (3) disposed within the accommodation space and electrically connected with the processor (45) (Fig. 4, Par. 30).
As to claim 11, see claim 2 rejection and/or motivation above.
As to claim 13, see claim 4 rejection and/or motivation above.
As to claim 15, see claim 6 rejection and/or motivation above.
As to claim 16, see claim 7 rejection and/or motivation above.
As to claim 17, see claim 8 rejection and/or motivation above.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0243475 A1 to Huang and U.S. Patent Application Publication No. US 2020/0333917 A1 to Lu et al. (Lu); in view of U.S. Patent Application Publication No. US 2010/0302153 A1 to Jung et al. (Jung).
As to claim 5, Huang does not expressly disclose the at least one 11supporting part is connected with the bracket through a laser welding process.
Jung discloses the at least one 11supporting part is connected with the bracket through a laser welding process (Par. 57).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the teaching of Jung to securely affix the bracket and the supporting part as suggested by Jung (Par. 57).
As to claim 14, see claim 5 rejection and/or motivation above.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of cited references teach the supporting plate (33) further comprises an elongated slot (334) between the swingable part (332) and the plate body (331) (Fig. 6), wherein the minimum pressing force applied to the touch member is determined according to a distance between an end of the elongated slot (334) and the corresponding end of the strip-like structure (of 332) (Fig. 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0139388 A1 to Lee teaches a touch pad with a housing downwardly concaves to form a contained groove, and the printed circuit board is installed in the contained groove
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692